Citation Nr: 0218571	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran, who is representing himself in this appeal, 
had active service from November 1944 to November 1946, 
including service in the Asiatic-Pacific Theater Campaign.  
His awards and decorations also include the Occupation 
Ribbon (Japan).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the 
veteran in obtaining information and evidence necessary to 
substantiate his claim.  

2.  It is conceded that the veteran served among 
occupation forces at both Nagasaki and Hiroshima.  

3.  The veteran's chronic lymphocytic leukemia is neither 
directly nor presumptively related to active service.  


CONCLUSION OF LAW

The veteran's chronic lymphocytic leukemia was not 
incurred in, aggravated by, or related to active service, 
nor may in-service incurrence be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In this case, the Board is satisfied that all relevant 
facts pertaining to the veteran's claim have been properly 
and sufficiently developed.  There was a significant 
change in the applicable law on November 9, 2000, when the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  VA also issued regulations to implement the 
VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The veteran has received notice of the evidence and 
information needed to substantiate his claim, and the VA 
has made reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  

In August 2002, the RO provided the veteran with 
information regarding what evidence was necessary to 
establish service connection, what evidence the veteran 
could furnish, whether there was any evidence the VA might 
obtain for the veteran, and what efforts VA was willing to 
undertake to assist the veteran in the development of the 
claim.  He was informed when and where to submit evidence 
and furnished a toll free telephone number should he have 
any question whatsoever regarding the claim.  

Later in August 2002, the veteran responded that he did 
not have additional medical evidence and requested that 
the RO go ahead and process his claim.  

Near the end of August 2002, the RO provided to the 
veteran a rating decision reflecting denial of his claim, 
reference to the applicable law and  regulations and the 
reasons and bases associated with the decision on the 
claim, as well as the type of evidence, especially medical 
evidence, needed to substantiate it.  On the last day of 
that month, the veteran's notice of disagreement with the 
decision was received.  

In September 2002, the RO informed the veteran of his 
options regarding further consideration of the claim.  He 
was provided a statement of the case in October 2002 which 
included all the pertinent law and regulations, and the 
reasons and bases for the decision made, all in great 
detail.  It was emphasized that medical evidence to 
support the claim remained lacking.  

Later in October 2002, the veteran's substantive appeal on 
VA Form 9 was received.  The veteran argued that the 
decision denying his claim was wrong because it was made 
without records which would show that he was at both 
Nagasaki and Hiroshima, and because there was no prior 
family history of leukemia.  

At the end of October 2002, the veteran was provided 
notice that transference of his claims file to the Board 
was pending and that he could still request a hearing, 
send additional evidence directly to the Board, and/or 
appoint a representative.  

At no time has the veteran argued that there is additional 
evidence which is available that has not been obtained.  
On the basis of this and for the other reasons cited 
herein regarding development of the claim, the Board finds 
that no additional notification or development action is 
required under the VCAA.  In sum, it would not be 
potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Further, it is the judgment of the Board that for the 
reasons expressed herein the development of the claim has 
been consistent with the requirements of the VCAA.  
notice.  Therefore, further development is not required 
under the provisions of the VCAA.  Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  Accordingly, the Board will 
proceed to an evaluation of the issue presented on appeal.  


Law and Regulations-Generally

The veteran seeks entitlement to service connection for 
chronic lymphocytic leukemia claimed as residuals of 
exposure to ionizing radiation.  For veterans who were 
exposed to radiation during service, VA law and 
regulations provide that service connection for a disease 
or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be 
established in one of three different ways.  Stone v. 
Gober, 14 Vet. App. 116 (2000); McGuire v. West, 11 Vet. 
App. 274 (1998); See Wandel v. West, 11 Vet. App. 200 
(1998); Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub 
nom Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  

First, there are 15 types of cancer which are 
presumptively service connected under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  The 15 
cancers are listed as the following: leukemia (other than 
chronic lymphocytic leukemia [emphasis added]), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of 
the small intestine, cancer of the pancreas, multiple 
myeloma, lymphomas (except Hodgkin's disease), cancer of 
the bile ducts, cancer of the gall bladder, primary liver 
cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract 
and bronchiolo-alveolar carcinoma.  38 U.S.C.A. § 
1112(c)(2) (2002).

Second, 38 C.F.R. § 3.311(b) (2002)provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that 
regulation are met.  This regulation establishes a series 
of chronological obligations upon both parties.  Hilkert 
v. West, 12 Vet. App. 145, 148 (1999); Wandel v. West, 11 
Vet. App. 200.  First, the claimant must establish that 
the veteran has a radiogenic disease.  See 38 C.F.R. § 
3.311(b)(2).  This disease must manifest within a certain 
time period. 38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
his radiation exposure while in service, VA must then 
obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After 
it is determined by the dose assessment that the veteran 
was exposed to radiation, the RO is then required to refer 
the case to the Under Secretary for Benefits for further 
consideration in compliance with 38 C.F.R. § 3.311(c)(1). 
Hilkert v. West, 12 Vet. App. at 148.  

"Radiogenic disease" means a disease that may be induced 
by ionizing radiation and shall include the following: (i) 
All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant 
thyroid nodular disease; (xviii) Ovarian cancer; (xix) 
Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; and (xxii) 
Lymphomas other than Hodgkin's disease. 38 C.F.R. § 
3.311(b)(2).  It should be recognized that the veteran 
does not have a radiogenic disease.  

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  Applicable regulations also provide that if a 
claim is based on a disease other than one of those listed 
in paragraphs (b)(2) or (b)(3) of Section 3.311, VA shall 
nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (2002).  

Here, service connection may be granted for an injury or 
disability resulting from personal injury or disease 
incurred in or aggravated by active service; service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service; or service connection may be presumed for a 
specified chronic disease, including malignant tumors, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; Hardin v. West, 11 
Vet. App. 74, 78 (1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (2002).  

Factual Background and Analysis

In this case, the veteran asserts that during active 
service he was exposed to ionizing radiation in both 
Hiroshima and Nagasaki, Japan.  The Board concedes the 
fact that he was at both locations on the basis of his 
administrative records and awards and decorations.  

The veteran's service medical records are not on file and 
were apparently destroyed in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.  The Court of Appeals for Veterans Claims (the 
Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has 
been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  

Here, although the final determination by the NPRC and 
service department is that the veteran's service medical 
records are not available due to the fire, the RO sought 
them on numerous occasions from all sources.  In the 
course of this development the RO was able to obtain unit 
records and morning reports which reflect that the veteran 
was sick on occasion during service, but of course they do 
not reflect the nature of the illness or disability 
involved.  In fact, the veteran does not argue that he had 
leukemia in service, but rather that in the absence of a 
family history of leukemia the only possible explanation 
for his incurrence of the disease is his exposure to 
nuclear bomb radiation during his service in Japan after 
the detonations.  Consequently, the absence of the service 
medical records is not critical to the issue before the 
Board.  

The medical evidence consists primarily of VA outpatient 
treatment reports for June 2002 reflecting that the 
veteran is a 77 year old individual with a diagnostic 
history of lymphocytic leukemia.  An etiology to service 
has not been reported.  

After carefully reviewing and weighing the evidence of 
record, the Board finds that entitlement to service 
connection for chronic lymphocytic leukemia which the 
veteran claims as residuals of ionizing radiation exposure 
is not warranted.  Chronic lymphocytic leukemia can not be 
presumed service related under the provisions of 38 
U.S.C.A. § 1112(c) or 38 C.F.R. § 3.311(b) (2002), and the 
probative and persuasive evidence does not demonstrate 
that the claimed disability is service related on a direct 
basis.  

In this case, the medical evidence does not establish that 
the veteran's disability is presumptively service related 
under either the provisions of 38 U.S.C.A. § 1112(c) or 38 
C.F.R. § 3.311(b) (2002).  At the outset, the Board notes 
that the veteran's chronic lymphocytic leukemia is 
excluded as a disease listed under 38 U.S.C.A. § 1112(c) 
or 38 C.F.R. § 3.311(b) (2002).  Thus, presumptive service 
connection for the chronic lymphocytic leukemia is not 
warranted.  

Although the veteran has been encouraged to produce such 
evidence, the evidence also fails to establish that it is 
at least as likely as not that the veteran's chronic 
lymphocytic leukemia resulted from exposure to radiation 
in service.  See 38 C.F.R. § 3.311(c)(1)(ii) (2002).  

Again, 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3) 
(2002) provide that qualification under the presumptive 
provisions occurs when the veteran has one of the 15 
listed cancers, but chronic lymphocytic leukemia is 
specifically excluded.  Although the definition of a 
"radiation risk activity includes the occupation of 
Hiroshima or Nagasaki, Japan by the United States forces 
during the period beginning on August 6, 1945, and ending 
on July 1, 1946, which the Board has conceded, the 
credible and probative evidence of record does not support 
the veteran's primary contention that he has chronic 
lymphocytic leukemia as a result of this exposure.  

It is regrettable that the veteran's service medical 
records, other than morning sick call reports, were 
destroyed by fire as attested by the National Personnel 
Records Center and the service department.  However, the 
fact that the service medical records were destroyed by 
fire has not controlled the outcome in this case.  The 
absence of supporting medical evidence dating from the 
period after service is the reason for this denial.  

In these circumstances there was no reason for VA to 
contact the Defense Nuclear Agency (DNA) to corroborate 
radiation exposure or its dosage because the veteran's 
exposure is conceded.  The fact remains that the veteran 
does not have a "radiogenic disease" related to service.  
Further, it is clear that there is otherwise no medical 
evidence relating the currently diagnosed chronic 
lymphocytic leukemia to the veteran's service.  
Accordingly, the Board finds that the probative and 
persuasive evidence fails to establish that the veteran 
has chronic lymphocytic leukemia of service origin, 
including any radiation exposure therein.  

In light of all the evidence, the Board finds that the 
probative, credible evidence is against the veteran's 
claim for service connection for chronic lymphocytic 
leukemia under the provisions of 38 C.F.R. § 3.311(b)(2) 
(2002).  Stone v. Gober, 14 Vet. App. 116 (2000).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) in service injury or disease, or a 
service-connected disability; and (3) medical evidence of 
a nexus between the service or a service-connected 
disability and the current disability.  Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  

Thus the third basis on which to gain service connection 
for claimed radiogenic disease is not met because the 
evidence does not establish a nexus between the veteran's 
active service and the current disability for which 
service connection is claimed.  See Hickson at 253.  

The evidence also fails to demonstrate that the veteran's 
chronic lymphocytic leukemia was manifested to a 
compensable degree within a year post service.  

In sum, the preponderance of the evidence is against 
entitlement to service connection for chronic lymphocytic 
leukemia.  The evidence does not demonstrate that the 
claimed disorder was incurred in or aggravated by service, 
related to any radiation exposure in service, or, manifest 
to a compensable degree within the requisite time period 
post service.  38 U.S.C.A. §§ 1101, 1110, 1112(a); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2002).  

The primary evidence in support of the claim is contained 
in the veteran's statements and contentions, however, as 
the veteran has not been shown to be a medical expert, he 
is not qualified to express an authoritative and probative 
opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet.App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent 
that they purport to establish such medical causation.  
See also Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  

Here, the Board finds that there is a clear preponderance 
of the evidence which does not produce any doubt which 
might be resolved in the veteran's favor.  38 C.F.R. § 4.7 
(2002).  It is the judgment of the Board that chronic 
lymphocytic leukemia is neither directly nor presumptively 
related to active service.  



ORDER

The claim of entitlement to service connection for chronic 
lymphocytic leukemia is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

